Citation Nr: 9924545	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-19 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, to include service connection for a left hip 
disorder as secondary to the veteran's service-connected left 
knee, ankle, and Achilles tendon disorders.

2.  Whether the disability due to the veteran's service-
connected residuals of tendinitis in the left shoulder, 
currently evaluated as noncompensable, has received the 
appropriate evaluation.

3.  Whether the veteran's service-connected patella-femoral 
pain syndrome of the left knee, currently evaluated as 
noncompensable, has received the appropriate evaluation.

4.  Whether the veteran's service-connected partial tear of 
the left Achilles tendon, currently evaluated as 
noncompensable, has received the appropriate evaluation.

5.  Whether the disability due to the veteran's service-
connected residuals of a left ankle sprain, currently 
evaluated as noncompensable, has received the appropriate 
evaluation.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to November 
1995.

This case comes before the Board of Veteran's Appeals (Board) 
from a March 1996 RO rating action which, in pertinent part, 
denied the veteran's claim for service connection for a left 
hip disorder, and granted service connection with 
noncompensable ratings for the residuals of tendinitis in the 
left shoulder, patella-femoral pain syndrome of the left 
knee, a partial tear of the left Achilles tendon, and the 
residuals of a left ankle sprain. 
 
In November 1997, a hearing was held at the RO before 
Marjorie Auer, who is the acting member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

In April 1998, the Board remanded the veteran's case for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
dispoisiton of the veteran's appeals has bbeen obtained by 
the RO.  

2.  No competent medical evidence has been submitted to 
establish that the veteran currently has a left hip disorder 
related to service, or to any service-connected disorder; the 
veteran's claim is not plausible.

3.  Prior to September 20,1998, the veteran's disability due 
to residuals of the veteran's left shoulder tendonitis has 
been manifested by complaints of pain, achiness, and feelings 
as if the shoulder would come out of its socket.  Objective 
evidence from this time showed that the veteran's range of 
motion was within normal limits.

4.  On and after September 21, 1998, the disability due to 
the residuals of the veteran's left shoulder tendonitis were 
found to limit external rotation to 60 degrees and result in 
decreased strength in abduction as well as forward flexion.   

5.  Since the effective date of service connection, the 
veteran's patella-femoral pain syndrome of the left knee has 
been manifested by subjective complaints of pain, grinding, 
popping, swelling, instances of giving way, and the reported 
use of an elastic brace.  Objective findings included 
tenderness over the patella area with nearly full range of 
motion (demonstrated as from 0 to 135 degrees), and no 
evidence of any arthritic changes, swelling, locking, or 
instability of the left knee.

6.  Since the effective date of service connection, the 
veteran's left Achilles tendon disorder has been manifested 
by subjective complaints of left calf pain, atrophy of the 
left calf, mild foot drop, and inflammation.  The diagnosis 
included tendinitis, and the objective evidence over this 
period revealed that the left calf showed normal shape 
without muscle atrophy, tenderness to palpation with no 
palpable defect in the Achilles tendon, and normal range of 
motion in the left ankle from 20 degrees dorsiflexion to 45 
degrees plantar flexion.

7.  Since the effective date of service connection, the 
disability due to the residuals of the veteran's left ankle 
sprain has been manifested by subjective complaints of pain 
the left ankle, pain when walking on heels, swelling, mild 
footdrop, and atrophy of the left calf.  Objective findings 
have included a normally shaped left calf without muscle 
atrophy, normal left ankle X-rays without evidence of 
ankylosis or inflammatory arthritis, no varus or valgus 
angulation noted within the os calcis, normal left ankle 
movement and range of motion actively in every direction 
demonstrated from 20 degrees dorsiflexion to 45 degrees 
plantar flexion.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a left hip disorder 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The assignment of a compensable rating for the veteran's 
service-connected left shoulder disorder prior to September 
20, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40, 4.71, 
Diagnostic Code 5201 (1998).

3.  The assignment of a 10 percent rating for the veteran's 
service-connected left shoulder disorder since September 21, 
1998, have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40, 4.71, Diagnostic 
Code 5201 (1998).

4.  The schedular criteria for a compensable rating for the 
veteran's service-connected left knee disorder have not been 
met from the effective date of service connection, November 
18, 1995.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 
C.F.R. §§ 4.1, 4.40, 4.71, Diagnostic Code 5257 (1998).

5.  The schedular criteria for a compensable rating for the 
veteran's service-connected Achilles tendon disorder have not 
been met from the effective date of service connection, 
November 18, 1995.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991); 38 C.F.R. §§ 4.1, 4.40, 4.71, Diagnostic Code 50254-
5002-5271 (1998).

6.  The schedular criteria for a compensable rating for the 
veteran's service-connected left ankle disorder have not been 
met from the effective date of service connection, November 
18, 1995.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 
C.F.R. §§ 4.1, 4.40, 4.71, Diagnostic Code 5271 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In his June 1990 report of examination prior to enlistment in 
the United States Navy, the veteran's lower extremities and 
spine were evaluated as normal.  The lower extremities were 
again evaluated as normal on examination in July 1991.  
Service medical records show treatment for problems relating 
to the veteran's left ankle, his left knee, his left Achilles 
tendon, and his left shoulder.  A review of the records shows 
no complaints or findings indicating that the veteran had a 
left hip disorder during service.  There is no record of any 
separation examination on file.  

In November 1995, the veteran submitted a claim for service 
connection for various disorders including problems with the 
left ankle, the left hip, the left Achilles tendon, the left 
shoulder, and the left knee.     

Private medical records show that the veteran had treatment 
at the Ghent Chiropractic facility in November and December 
1995 for musculoskeletal problems involving the left ankle, 
the left hip, the left shoulder, the left knee, and the left 
Achilles tendon.  The records show that the veteran reported 
complaints of left hip problems, including "popping", 
shortly before separation from service in November 1995.  The 
November record also indicated that the veteran had a left 
Achilles tendon tear.

On VA examination in February 1996, the veteran reported 
complaints of pain in  multiple joints including the left 
hip, left ankle, left wrist, and both shoulders.  It was 
noted that the veteran injured his left knee and ankle in 
January 1995 and that he injured his left shoulder in early 
1994.  The examiner reported that the veteran had an Achilles 
tendon tear, which healed up by itself.  It was reported that 
a chiropractor stated that the veteran's left shoulder had a 
separation of the acromioclavicular joint.  The veteran 
reported that his left knee pops, that his left shoulder 
feels as if it is coming out of its socket, and that his left 
ankle causes him pain when walking.  He also noted that he 
has left calf pain. 

On physical examination, it was noted that the veteran 
complained of left ankle pain when walking on heels but no 
pain when walking on the toes.  Musculoskeletal examination 
revealed a left knee and ankle injury with torn Achilles 
tendon from a mugging in January 1995.  The examiner noted 
that the left calf showed normal shape, without muscle 
atrophy and normal ankle movement.  A left shoulder injury 
was noted to have occurred in 1994.  Two small scars were 
reported on the left knee.  It was noted that there was no 
muscle atrophy, no limited active range of motion , but 
complaints of pain with left shoulder motion.  The examiner 
noted that there was no joint swelling in the knees or other 
joints, that the left knee was tender over the patella area, 
and that there was no joint effusion or swelling.  It was 
noted that the left knee was stable with normal alignment.  
The patella was in place and there was no subluxation.  The 
left ankle reportedly had normal range of motion  actively in 
every direction.  The left hip range of motion was found to 
be normal in every direction without causing pain.  X-rays of 
the left shoulder and the left knee were reportedly normal.  
The diagnoses included multiple joint pains, most likely soft 
tissue and muscular origin, especially the left shoulder 
pain.

In March 1996, the RO denied the veteran's claim for service 
connection for a left hip disorder, and granted service 
connection with noncompensable ratings for the residuals of 
tendinitis in the left shoulder, patella-femoral pain 
syndrome of the left knee, a partial tear of the left 
Achilles tendon, and the residuals of a left ankle sprain. 

In an April 1996 statement, the veteran requested another 
examination because he  was not satisfied with the quality of 
his last physical examination. 

Private records show that Eric C. Lipton, M.D. treated the 
veteran for musculoskeletal problems in February 1997.  
Investigation revealed that the range of motion of the 
veteran's left shoulder was found to be within normal limits 
with pain at extremes.  Rotator cuff strength was noted to be 
5/5 and symmetrical.  Physical examination of the left knee 
showed a that the knee was stable to varus and valgus stress, 
with a positive crunch test, and negative Lachman's and 
Mcmurray signs.  Examination of the left ankle revealed that 
the veteran's Achilles tendon was tender to palpation 
distally.  In his synopsis, Dr. Lipton noted that the veteran 
had rotator cuff tendonitis in the left shoulder, patella-
femoral syndrome of the left knee, and Achilles tendonitis.  
The physician prescribed Naprosyn and recommended rest. 

During his November 1997 hearing, the veteran reported that 
his left hip problems began shortly after his left knee 
injury in January 1995 and that they have gotten worse.  He 
stated that a chiropractor by the name of Janine Lux informed 
him that X-rays showed an abnormality in the hip socket and 
that the hip problems were caused by the knee injury.  The 
veteran testified that his left hip problems presently 
included pain, inflammation, and a popping sound.  Regarding 
his left knee, the veteran reported present complaints of 
moderate swelling, instability, popping and grinding,  pain 
described as fluctuating from a low of four to a high of nine 
(on a one to ten scale).  He noted that to alleviate these 
symptoms, he took Naprosyn and wore an elastic knee brace.  
Turning to the left ankle, the veteran reported that symptoms 
included swelling, pain, inflammation, mild footdrop, and 
atrophy of the left calf.  He also noted ongoing Achilles 
tendonitis.  The veteran testified that his left shoulder is 
still separated from the collar bone and may require surgery.  
Problems were noted to include discomfort, pain, limitation 
of range of motion, sagging, and an inability to lift more 
than 15 or 20 pounds.   The veteran asserted that his 1996 VA 
examination was inadequate in that it was too brief and did 
not include an examination of his hip.

In April 1998, the Board remanded the veteran's case for 
additional development.  By this remand, the Board attempted 
to schedule the veteran for new examinations, obtain copies 
of specifically identified medical records, and evaluate the 
veteran's musculoskeletal problems in light of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Records from the Ghent Chiropractic facility dated from May 
to July 1998 indicate that the veteran had ongoing treatment 
for his musculoskeletal complaints.  On a May 1998 patient 
history report, the veteran noted symptoms including moderate 
to mildly sever pain in the left shoulder, hip, knee, and 
ankle.  A note on another May 1998 record indicated that the 
veteran's left knee, hip, and shoulder have become worse in 
the last year.  Daily progress reports showed treatment for 
complaints of problems with the left ankle, the left hip, the 
left leg, the left shoulder, and the left knee.  On a July 
1998 record, it was noted that the veteran had complaints of 
left hip popping and constant mild "A" which were increased 
with walking, standing, or going up stairs.  On examination, 
the chiropractor noted medial hip rotation painful at the 
left knee, and lateral hip rotation painful at the left hip.  
A July 1998 hip functional diagnosis chart indicated that the 
veteran had pain and limitation in range of motion of his 
left hip.  

On VA examination performed by the Atlantic Orthopedic 
Association in September 1998, the veteran reported a history 
inservice injuries to his left AC (acromioclavicular) joint, 
the left ankle, the left Achilles tendon, and the left knee.  
Present complaints included pain in the neck after overuse of 
the shoulder, inability to raise the left shoulder (sic - 
probably meant arm) over the head without pain, an inability 
to sleep on the left shoulder at all, and pain localized to 
the AC joint with excessive motion.  Additional complaints 
included left arm pain, left leg pain, left hip pain, 
numbness down the left arm and the left leg, popping and 
cracking in his left knee, and giving way of the left knee in 
the past - but not recently.  The veteran stated that he had 
flare ups of pain relative to activity with lifting bothering 
his shoulder, and excessive walking bending, and stooping 
bothering his knee.  He noted that he did not run anymore 
because of his ankle pain.  It was noted that the veteran did 
not use any crutches, cane, or brace; that had not had any 
surgery; and that he had no dislocation or inflammatory 
arthritis.  

On physical examination, the veteran's hip range of motion 
was measured to be from zero to 125 degrees with extension 
from zero to 30 degrees, adduction from zero to 25 degrees, 
abduction from zero to 45 degrees, external rotation of 60 
degrees, and internal rotation of 40 degrees.  All motion was 
described as normal.  Examination of the left knee revealed 
that motion was from zero to 135 degrees.  The physician 
indicated that the veteran had a negative Mcmurray test and 
that the veteran's ligaments were stable medially, laterally, 
anteriorly, and posteriorly.  The range of motion of the 
veteran's left ankle was from 20 degrees dorsiflexion to 45 
degrees plantar flexion.  The examiner reportedly found no 
varus or valgus angulation noted within the os calcis, and no 
palpable defect in the Achilles tendon.  

The veteran's shoulder range of motion was noted to be 
limited to 60 degrees of external rotation, 90 degrees of 
internal rotation, abduction of 180 degrees, and forward 
flexion of 180 degrees.  The examiner reported that the 
veteran had normal elbow, normal wrist, and normal hand 
motion with decreased strength in abduction as well as in 
forward flexion.  He stated that this disorder was rated at 
less than 10 percent, and that it seems to be limited by the 
veteran's subjective complaints of pain.  The physician 
stated that the veteran had pain throughout the entire range 
of motion.  He also indicated that he did not believe that 
the veteran any additional limited motion  present during 
flare-ups.  The examiner reported that there was no objective 
evidence of painful motion, edema, effusion, instability, 
redness, heat, or abnormal movement.  He also found that 
there was no evidence of ankylosis, no evidence of any leg 
length discrepancy, and no inflammatory arthritis.  

X-ray examination, including a pelvis X-ray, showed no bony 
abnormality.  The examiner found that X-rays of the shoulder 
were normal with no evidence of AC pathology, that X-rays of 
the ankle were normal, and that X-rays of the knee were 
normal.  In commentary, the examining physician reported that 
while the veteran stated that all of his symptoms have 
increased in pain, there has not been any increase in 
objective findings.  He further noted that he did not believe 
that the veteran's left hip problem is related to any 
service-connected disorder.  He found that the veteran's left 
hip problem appeared to be subjective complaints of pain 
without any objective findings.  


II. Legal Analysis

A.  Service Connection for a Left Hip Disorder

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, with respect to this issue, the Board 
finds that the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for a left hip disorder is well grounded; his claim is not 
plausible.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that a veteran must submit 
evidence, not just allegations, in order for a claim to be 
considered well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The evidence must show that the veteran 
currently has a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  When, as in this case, the issue involves questions 
of medical diagnosis and causation, medical or otherwise 
competent evidence is required to make the claims well-
grounded.  Grottveit v. Brown, 5 Vet. App. 609 (1993).  The 
veteran's lay statements concerning questions of medical 
diagnosis and causation are not sufficient to establish a 
well-grounded claim as he is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App 492 (1992).  
Under 38 C.F.R. § 3.303(b) (1998), a well-grounded claim 
exists if competent evidence of continuity of symptomatology 
is of record and a nexus is established between the post-
service symptoms and a current disability.  Savage v. Gober, 
10 Vet. App. 488 (1997).  However, lay evidence of continuity 
of symptomatology does not satisfy the requirement of 
competent medical evidence showing a nexus between the 
current condition and service.  See Savage; Heuer v. Brown, 7 
Vet. App. at 387 (1995).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
aggravation and the current disability (medical evidence).  
The nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The Board notes that in the case of Allen v. Brown, 7 
Vet.App. 439 (1995), the Court held that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 1991), 
refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 (West 
1991) and 38 C.F.R. § 3.310(a) (1998), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  

Turning to the evidence, the Board notes that the service 
medical records show no complaints or findings indicative of 
a left hip disorder during service.  Although private records 
note complaints of left hip "popping" in November 1995, 
these records do not provide any objective findings regarding 
the hip.  While the veteran reported complaints of left hip 
pain during his February 1996 VA examination, objective 
findings on physical examination at that time failed to 
verify the presence of any left hip disorder.  In fact, they 
showed that the veteran's left hip range of motion was normal 
in every direction without pain.    

The Board notes that it was more than two years after 
separation from service before the first objective evidence 
of a left hip problem was shown in the May and June 1998 
records from the Ghent Chiropractic facility.  While these 
records reported findings of pain and limitation of motion, 
the Board finds it pertinent that the chiropractors never 
linked these findings to veteran's period of service or to 
his service-connected disorders.  Moreover, no competent 
medical evidence has otherwise been presented to show a 
causal nexus between any left hip complaint and the veteran's 
period of service or a service-connected disorder.  To the 
contrary, the Board points out that on a more detailed 
evaluation by an orthopedic specialist in September 1998, the 
examiner specifically found that he did not believe that the 
veteran's left hip problem was related to any service-
connected disorder.   Additionally, while the orthopedic 
specialist noted subjective complaints of pain, he disagreed 
with the chiropractors in finding that the veteran's hip 
disorder had no objective findings and resulted in no loss 
full range of motion. 

Based on this evidence, the Board finds that the veteran's 
claim must be denied as not well-grounded due to the complete 
absence of any competent medical evidence that establishes a 
nexus between the asserted disorder and service or a service-
connected disorder.  See Brammer, Grottveit, and Allen, 
supra.   While the veteran has asserted in his statements and 
in testimony before the Board that he has a left hip disorder 
due to his service-connected disorders of the left lower 
extremity, he is not a physician competent to make such a 
diagnosis.  See Espiritu, supra.

Without competent medical evidence indicating both the 
current existence of the claimed disorder and an etiological 
link to service (or to a service connected disorder), the 
veteran has failed to establish a well-grounded claim of 
service connection for a left hip disorder, and there is no 
duty to assist him in developing his claim.  Accordingly, the 
claim must be denied as not well-grounded.

In cases such as this, where a both a medical diagnosis and 
competent medical evidence of causation are essential, the 
veteran's lay statements alone are not sufficient to 
establish a well-grounded claim for service connection.  See 
Espiritu, supra.  The veteran's hearing testimony has been 
considered, but as previously noted, he is not competent to 
testify as to medical diagnosis or causation.

The Board notes that the VA may be obligated to under 
38 U.S.C.A. § 5103(a) (1991) to advise a claimant of evidence 
needed to complete his applications for  claims.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this instance, 
the RO fulfilled its obligation under section 5103(a) with 
the original statement of the case and the supplementary 
statement of the case, which have informed the veteran of the 
reasons for the denial of his claims.  Furthermore, by this 
decision and the prior remand, the Board has informed the 
appellant of the evidence which is lacking and that is 
necessary to make the claim for service connection well 
grounded.


B.  Evaluation of the Veteran's Disability Ratings

The veteran's dissatisfaction with the initial ratings 
assigned for his service-connected disorders make his claims 
well-grounded, meaning they are plausible.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Hence, the VA has a duty 
to assist him in developing the facts pertinent to his 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1998).  

The Board is satisfied that all relevant facts have been 
properly developed.  Service and post-service medical records 
are associated with the claims file, and a medical 
examination by an orthopedic specialist was performed as 
recently as September 1998.  The Board finds the examination 
was adequate concerning the issues at hand and that the 
evidence necessary for consideration of limitation in range 
of motion due to pain has been reported consistent with the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Additionally, there is no indication that there are other 
relevant records available which would support the veteran's 
claims.  Therefore, no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The applicable criteria provide that the Secretary shall 
adopt and apply a schedule of ratings of reductions in 
earning capacity from specific injuries or combination of 
injuries.  The ratings shall be based, as far as practicable, 
upon the average impairment of earning capacity resulting 
from such injuries in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet.App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings. 

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disorders as 
prescribed by the Court in Fenderson.  On review of the 
evidence of record, the Board finds that "staged" ratings 
are in order for rating the residuals of tendinitis in the 
left shoulder, since it appears that the severity of this 
service-connected disorder has changed during different 
periods since the effective date of service connection.   As 
for the other issues on appeal, the Board finds that at no 
time have these disorders been more disabling than they are 
at the present time.  As such, and as shown below, staged 
ratings are not needed for evaluating the issues regarding 
the veteran's left knee, his left Achilles tendon, and his 
left ankle. 


1.  Whether the disability due to the 
veteran's service-connected residuals of 
tendinitis in the left shoulder, 
currently evaluated as noncompensable, 
has received the appropriate evaluation. 

In March 1996, the veteran was granted service connection for 
the residuals of tendinitis in the left shoulder.  At that 
time he was assigned a noncompensable rating under 38 C.F.R. 
§ 4.71, Diagnostic Code 5202 (for other impairment of the 
humerus).  The veteran has expressed disagreement with this 
initial rating and he as asserted that the residuals of 
tendinitis in the left shoulder have become worse.  He states 
that since pain now limits his range of motion, a compensable 
rating is warranted. 

Under Diagnostic Code 5202, a 20 percent rating is warranted 
when there is malunion of the humerus with at least marked 
deformity, or when there is recurrent dislocation of the 
humerus at the scapulohumeral joint with at least infrequent 
episodes and guarding of movement at the shoulder level.  An 
impairment of the humerus resulting in less severe symptoms 
is not compensable under this provision.  

The Board notes that disorders of the shoulder may be rated 
under other provisions including Diagnostic Code 5200, 5201, 
and 5203.  Under Diagnostic Code 5200, the minimum rating of 
20 percent is not warranted without evidence of ankylosis of 
scapulohumeral articulation.  Under Diagnostic Code 5201, the 
minimum compensable rating of 20 percent is in order when the 
motion of the arm is limited to the shoulder level.  Less 
severe limitation of motion is not compensable under this 
provision.  Diagnostic Code 5203 provides for a 10 percent 
rating when there is impairment of the clavicle or scapula 
with malunion or nonunion.  This provision also allows for 
rating on the basis of impairment of function of a contiguous 
joint.        

In addition to the above provisions, the Board points out 
that as a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
supra;  38 C.F.R. §§ 4.40, 4.45 (1998).   In that case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.


1(a).  Evaluating the veteran's service-
connected  residuals of tendonitis in the 
left shoulder from November 18, 1995, the 
date the veteran submitted his claim. 

From the effective date of service connection through 
September 20, 1998, the veteran's service-connected left 
shoulder disorder has been manifested by subjective 
complaints of pain on movement, aching, and a feeling that 
the shoulder was about to come out of the socket.  
Objectively, the record showed that the veteran had no active 
limitation in range of motion (February 1996), a normal left 
shoulder X-ray (February 1996), and range of motion within 
normal limits with some pain at extremes of range of motion 
(February 1997).  

The Board notes that the objective evidence on file during 
this period did not show that the disability caused by the 
veteran's service-connected left shoulder disorder produced 
ankylosis of scapulohumeral articulation, limitation of 
motion of the arm to at least the shoulder level, impairment 
of the humerus, or impairment of the clavicle or the scapula.  
As such, a compensable rating under 38 C.F.R. § 4.71, 
Diagnostic Codes 5200, 5201, 5202, or 5203 would not be 
possible for this period of time.    

The Board has also considered the DeLuca case noted above.  
While statements from this initial period included subjective 
complaints of limitation of motion due to pain, the Board 
notes that the evidence on file at that time did not show 
that the veteran's left shoulder symptoms included weakened 
movement, excess fatigability, or incoordination.  
Additionally, the evidence did not show that pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.   
In fact, as late as February 1997, examiners reported that 
the veteran's range of motion was within normal limits.  
Without objective evidence of reduced functionality, a higher 
rating is not warranted for this stage.

As such, a compensable rating for the veteran's residuals of 
tendonitis of the left shoulder would not be possible for the 
period from November 18, 1995 to September 20, 1998.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5200, 5201, 5202, and 5203 
(1998); DeLuca, supra.


1(b).  Evaluating the veteran's service-
connected  residuals of tendonitis in the 
left shoulder from September 21, 1998. 

On September 21, 1998, the veteran underwent an examination 
by an orthopedic specialist.  As noted above, findings 
regarding the left shoulder included subjective complaints 
regarding pain, numbness down the left arm, the inability to 
lift the arm over his head, and increased pain with lifting.  
Objective findings included external rotation limited to 60 
degrees, otherwise full range of motion, no evidence of 
ankylosis or inflammatory arthritis, normal X-rays, and 
decreased strength in abduction as well as in forward 
flexion.    

While the limitation in external rotation to 60 degrees is 
not severe enough to warrant a 20 percent rating under 
Diagnostic Code 5201 (for limitation in arm motion), the 
Board finds that the objective evidence of limitation in 
range of motion, coupled with findings of decreased strength 
in abduction and forward flexion, does warrant a compensable 
rating under the considerations of the DeLuca case noted 
above.  As such, the Board finds that a 10 percent rating is 
warranted from September 21, 1999, under the analogous 
provisions of Diagnostic Code 5203 (impairment of the 
clavicle or scapula), which also allows for rating on the 
basis of impairment of function of a contiguous joint. 

The Board notes that the objective evidence submitted since 
September 21, 1998 did not show that the veteran had 
developed ankylosis of scapulohumeral articulation, 
limitation of motion of the arm to at least the shoulder 
level, impairment of the humerus, or impairment of the 
clavicle or the scapula.  As such, a compensable rating under 
38 C.F.R. § 4.71, Diagnostic Codes 5200, 5201, 5202, or 5203 
would  not be possible for this stage.

Based on the evidence of record, a compensable (10 percent) 
rating is in order for the  residuals of tendonitis of the 
left shoulder for the period beginning September 21, 1998.  
See 38 C.F.R. § 4.71, Diagnostic Codes 5200, 5201, 5202, and 
5203 (1998); DeLuca, supra.


2.  Whether the veteran's service-connected 
patella-femoral pain syndrome of the left 
knee, currently evaluated as noncompensable, 
has received the appropriate evaluation.


Since the effective date of service connection in November 
1995, the veteran's left knee disorder has been manifested by 
subjective complaints of pain, grinding, popping, swelling, 
instances of giving way, and the reported use of an elastic 
brace.  The veteran has also indicated that his symptoms vary 
relative to use.  Objective findings included tenderness over 
the patella area (February 1996 VA examination report), a 
positive crunch test (February 1997 private records), left 
knee pain (private records dated from May through July 1998), 
and range of motion from 0 to 135 degrees (September 1998 VA 
examination report).  

Additionally, VA and private records have consistently 
indicated that the veteran's left knee was stable medially, 
laterally, anteriorly, and stable to varus and valgus 
pressure.  The left knee had no joint effusion or swelling, 
normal alignment, and a patella that was reported to be in 
place.  There was no subluxation and Lachman's and Mcmurray 
tests were reportedly negative.  Furthermore, X-rays of the 
left knee were found to be normal.  Also, it has been opined 
that the veteran did not have any additional limited motion 
present during flare-ups; that there was no objective 
evidence of painful motion, edema, effusion, instability, 
redness, heat, or abnormal movement; and that there was no 
evidence of ankylosis, no evidence of any leg length 
discrepancy, and no inflammatory arthritis.

While the veteran has reported complaints of pain, grinding, 
popping, swelling, instances of giving way, and the reported 
use of an elastic brace, there is no medical history of 
limitation of motion, swelling, locking, or instability of 
the left knee.  

The veteran's left knee disorder has been rated as 
noncompensable under 38 U.S.C.A. § 4.71, Diagnostic Code 5257 
(for other impairment of the knee).  Under this provision, a 
10 percent rating is appropriate when there is recurrent 
subluxation or lateral instability that is slight.  Ratings 
in excess of 10 percent are in order when the recurrent 
subluxation or lateral instability is moderate (warranting a 
20 percent rating) or severe (which corresponds with a 30 
percent disability rating).  Since the objective medical 
evidence on file does not indicate that the veteran ever had 
even slight recurrent subluxation or lateral instability, a 
compensable rating is not possible under this provision from 
the effective date of service connection to the present.

The Board notes that the veteran's disability has not 
included ankylosis of the knee, dislocation, limitation of 
flexion to 45 degrees or less, limitation of extension to 10 
degrees or more, or nonunion or malunion of the tibia or 
fibula.  As such, a compensable rating under Diagnostic Codes 
5256, 5258, or 5260-62 are not applicable.  

The Board has considered the case of DeLuca v. Brown, supra, 
where it was held that ratings based on limitation of motion 
do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45, and the 
effects of pain and other symptoms on use and flare-ups must 
be taken into account in rating the disability.  While the 
veteran noted complaints of pain that increased with 
activity, objective findings indicate that the veteran has 
exhibited nearly full range of motion.  Additionally, the 
Board also finds it pertinent that the an examiner has 
reported that the veteran has had no functional limitations 
during flare-ups.  As the examiner did not indicate any 
additional loss of function, including loss of motion (the 
veteran demonstrated nearly full range of motion), due to 
pain or any other symptom, a higher disability rating under 
DeLuca is not warranted.

A July 1, 1997, opinion of the General Counsel (VAOPGCPREC 
23-97) has held that a claimant who has arthritis and 
subluxation/instability of a service-connected knee 
disability(ies) may be rated separately under Diagnostic 
Codes 5003 and 5257 (38 C.F.R. Part 4 (1996)).  However, 
since the veteran does not have arthritis or subluxation of 
the left knee, this opinion does not apply. 

Based on the evidence of record, the Board finds that the 
veteran's patella-femoral pain syndrome symptoms are 
accurately rated as noncompensable since the effective date 
of service connection in November 1995.


3.  Whether the veteran's service-connected partial tear 
of the left Achilles tendon, currently evaluated as 
noncompensable, has received the appropriate evaluation.

Since the effective date of service connection, the veteran's 
left Achilles tendon disorder has been manifested by 
subjective complaints of left calf pain, atrophy of the left 
calf, mild foot drop, inflammation, and ongoing tendonitis of 
the Achilles tendon.  On VA examination in February 1996, it 
was noted that the veteran had an Achilles tendon tear which 
healed up by itself.  The examiner noted that the left ankle 
showed normal movement and that the left calf showed normal 
shape, without muscle atrophy.  Subsequent objective findings 
included tenderness to palpation diagnosed as Achilles 
tendonitis (February 1997) and no palpable defect in the 
Achilles tendon (September 1998).  The range of motion of the 
veteran's left ankle was from 20 degrees dorsiflexion to 45 
degrees plantar flexion.

While the veteran has asserted that his left Achilles tendon 
has caused pain, swelling, atrophy of the calf, and mild foot 
drop, these complaints are not reported in the objective 
evidence of record.  Also, the Board finds it pertinent that 
examiners have specifically indicated that there was no 
muscle atrophy in the veteran's calf, and that there was no 
palpable defect of the Achilles tendon. 

The veteran's partial tear of the left Achilles tendon has 
been rated as noncompensable under the analogous provisions 
of 38 U.S.C.A. § 4.71, Diagnostic Code 5024 (for 
tenosynovitis), which rate disabilities based on limitation 
of motion of the affected body part.  Diagnostic Code 5271 
(for rating limitation of motion of the ankle) provides that 
moderate limitation of motion is required before a 10 percent 
rating is warranted.  The Board notes that since the veteran 
demonstrated full range of motion, a compensable rating 
cannot be granted under this provision.      

As in the issues noted above, the Board has considered the 
case of DeLuca case.  While the veteran noted complaints of 
pain, objective findings indicate that the veteran 
demonstrated full range of motion in the left ankle.  
Additionally, the Board also finds it pertinent that the an 
examiner has reported that the veteran has had no functional 
limitations during flare-ups.  As the examiner did not 
indicate any additional loss of function, including loss of 
motion, due to pain or any other symptom, a compensable 
disability rating under DeLuca is not warranted.

The Board finds that the symptoms of the veteran's left 
Achilles tendon disorder, which include subjective complaints 
of pain, are accurately rated as noncompensable since the day 
service connection was initially granted in November 1995.  


4.  Whether the disability due to the veteran's service-
connected residuals of a left ankle sprain, currently 
evaluated as noncompensable, has received the 
appropriate evaluation.

Since the effective date of service connection, the residuals 
of the veteran's left ankle sprain have included subjective 
complaints pain the left ankle, swelling, mild footdrop, and 
atrophy of the left calf.  Objective findings on VA 
examination in February 1996 included left ankle pain when 
walking on heels but no pain when walking on the toes.  It 
was noted that the left calf showed normal shape without 
muscle atrophy and that the veteran's ankle had normal 
movement and range of motion actively in every direction.  
Consistent findings were noted on examination in September 
1998.  At this time the veteran demonstrated a range of 
motion of the left ankle from 20 degrees dorsiflexion to 45 
degrees plantar flexion.  Also, the  examiner reportedly 
found no varus or valgus angulation noted within the os 
calcis.  X-rays of the left ankle were reportedly normal, 
with no evidence of ankylosis, no evidence of any leg length 
discrepancy, and no inflammatory arthritis..

The veteran's service-connected left ankle disorder has been 
rated under 38 U.S.C.A. § 4.71, Diagnostic Code 5271 (for 
limited motion o the ankle).  This code provides for a 10 
percent disability rating when the limitation is moderate and 
a 20 percent rating when the limitation is marked.  The Board 
notes that since the veteran demonstrated full range of 
active ankle motion, a compensable rating cannot be granted 
under this provision.

The Board finds that the veteran's residuals of a left ankle 
sprain did not result in an astragalectomy, malunion of the 
os calcis or the astragalus, or ankylosis of the ankle, the 
subastragalar, or the tarsal joint.  As such, compensable 
ratings are not possible under the other provisions for 
rating ankle disorders (Diagnostic Codes 5270, 5272-5274).

Addressing the DeLuca considerations noted above, the Board 
finds that there is no objective evidence indicating that the 
veteran has either limitation of range of motion due to pain, 
or an increased disability during flare-ups.  To the 
contrary, an examiner has reported that he did not believe 
that the veteran any additional limited motion  present 
during flare-ups, and that that there was no objective 
evidence of painful motion, edema, effusion, instability, 
redness, heat, or abnormal movement. In commentary, the 
examining physician reported that while the veteran stated 
that all of his symptoms have increased in pain, there has 
not been any increase in objective findings.  See DeLuca, 
supra.

Based on the above noted evidence, the Board finds that the 
disability due to the  veteran's residuals of a left ankle 
sprain has been properly rated as noncompensable since the 
initial date of service connection.  An increased rating is 
not in order.


ORDER

The appeal as to the issue of service connection for a left 
hip disorder is denied as not well-grounded.

The appeal as to the issue of entitlement to a compensable 
rating for the service-connected residuals of left shoulder 
tendinitis, effective from November 18, 1995, is denied.

A 10 percent evaluation, but not more, for the veteran's 
service-connected left shoulder tendinitis effective 
September 21, 1998, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

The appeal as to the issue of entitlement to a compensable 
rating for the service-connected patella-femoral pain 
syndrome of the left knee, effective from November 18, 1995, 
is denied.

The appeal as to the issue of entitlement to a compensable 
rating for the service-connected partial tear of the left 
Achilles tendon, effective from November 18, 1995, is denied.

The appeal as to the issue of entitlement to a compensable 
rating for the service-connected left ankle sprain, effective 
from November 18, 1995, is denied.




		
	MARJORIE A. AUER
	Acting Member, Board of Veterans' Appeals



 

